Citation Nr: 1134349	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as anxiety and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as anxiety and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO), which declined to reopen the Veteran's service connection claim for an acquired psychiatric disorder, characterized as anxiety neurosis.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the present matter.  In June 2006, the Veteran sought to reopen the prior final denial of service connection for an acquired psychiatric disorder, but the RO declined such action, in a December 2006 rating decision.  The Veteran filed a timely March 2007 Notice of Disagreement and timely perfected his appeal with an October 2007 statement from his representative.  Significantly, the submission of a timely substantive appeal vested jurisdiction over the claim with the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010).  However, the RO characterized this submission as a distinct service connection claim for PTSD and denied the claim, in an August 2008 rating decision, prompting the Veteran to again submit a timely notice of disagreement and substantive appeal.  Ultimately, the Board finds that, with the submission of the timely October 2007 substantive appeal, the December 2006 rating action was placed in appellate status and has remained pending, rendering the August 2008 rating action of no consequence.  See Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed. Cir. 2010).  Thus, consistent with relevant the relevant laws and regulations, the Board finds that the December 2006 rating action is the proper rating action on appeal.  

In addition, based on the evidence of record, the Board has recharacterized the Veteran's claim on appeal, as reflected on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating and Board decisions - that the Veteran experiences a chronic acquired psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.

On his December 2008 Appeal to Board of Veterans' Appeal (VA Form 9) the Veteran requested a Board hearing at his local RO related to his present claim and such hearing was scheduled; however, prior to the aforementioned hearing, this request was properly withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2010); see also Veteran's Statement, March 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A final January 1972 Board decision denied the Veteran's service connection claim for a neuropsychiatric disorder, finding no evidence of any such condition had its onset during military service or was shown to be related to any disease or injury of service origin.

2.  Evidence added to the record, since the January 1972 Board decision, denying service connection for a neuropsychiatric disorder, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises the possibility of substantiating the claim. 

3.  The Veteran has an acquired psychiatric disorder, diagnosed as a major depressive disorder and PTSD.  

4.  The Veteran's account of his stressors is credible and consistent with the places, types, and circumstances of his active service.

5.  Resolving all reasonable doubt in his favor, the Veteran's acquired psychiatric disorder, diagnosed as a major depressive disorder and PTSD, is as likely as not causally related to his active service.

CONCLUSIONS OF LAW

1.  The January 1972 Board decision, which denied entitlement to service connection for a neuropsychiatric disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1100, 20.1104 (2010).

2.  As evidence received since the Board's January 1972 denial is new and material, the criteria for reopening the Veteran's claim for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010), 38 C.F.R. § 20.1105 (2010).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder and PTSD, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the favorable outcomes below no conceivable prejudice to the Veteran could result from this adjudication.  In this regard, the agency of original jurisdiction will be responsible for addressing any VCAA notice defect with respect to the rating and effective date elements when effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Application to Reopen

The Veteran presently seeks to reopen a service connection claim for an acquired psychiatric disorder, diagnosed as a major depressive disorder and PTSD.  The Board notes that the RO declined to reopen this claim in a December 2006 rating determination.  Irrespective of any action the RO may have taken, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  See 38 C.F.R. § 19.35; see also Glynn v. Brown, 6 Vet. App. 523 (1994).

When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2010).  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2010).

In January 1972, the Board denied the Veteran's original service connection claim for a neuropsychiatric disorder, continuing the RO's September 1970 rating determination on the matter.  A January 1972 Board decision denied the Veteran's service connection claim for a neuropsychiatric disorder, finding no evidence of any such condition had its onset during military service or was shown to be related to any disease or injury of service origin.

At the time of this decision, the evidence of record included the Veteran's service treatment records; VA examination reports dated in July 1970 and August 1970; statements from private physician R. S., M.D., dated in January 1971 and September 1971; and various statements from the Veteran.  In this decision, the Board concluded there was no evidence that any psychiatric condition had its onset in service and/or was related to the Veteran's period of service, and denied the Veteran's claim.  As there was no avenue of appeal at this time, the Board decision became final upon issuance.  

This January 1972 Board decision is the last final decision of record, addressing a service connection claim for an acquired psychiatric disorder.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104.  

In order to reopen this claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Numerous pieces of evidence have been added to the record since the January 1972 Board decision, denying the Veteran's service connection claim for an acquired psychiatric disorder.  The new evidence of record includes:  VA and private psychiatric treatment records, dated since January 1972; a January 2001 statement from private physician M. C., M.D.; multiple lay statements related to the Veteran's psychiatric symptoms; internet articles; and numerous statements from the Veteran.  

Significantly, these records include VA psychiatric treatment records dated in March 2007 and February 2009, reflecting the findings of VA physicians that the Veteran has an acquired psychiatric condition related to his military service.  Thus, the Veteran has presented evidence related to a previously unestablished necessary element of his claim (i.e. a causal relationship between the present disability and the disease or injury incurred or aggravated during service).  The Board finds the newly submitted documents to be new and material evidence within the meaning of 38 C.F.R. § 3.156(a) and the service connection claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Service Connection Claim

The Veteran presently seeks service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder and PTSD.  Specifically, the Veteran maintains that his current psychiatric symptomatology is related his service during the Korean War, where he came under enemy attack on multiple occasions, witnessed the death of both fellow service-members and civilians, and continually feared for his safety.    

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation indicates: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the evidence of record confirms that the Veteran had six months and three days of service in the Korean War, as part of the 296th Infantry Regiment.  While VA has not undertaken inquiry with the United States Army and Joint Services Records Research Center (JSRRC) to obtain definitive evidence that the Veteran's unit was subjected to enemy attack while the stationed in Korea, the Veteran provides an account of experiencing a fear of hostile military activity and such is generally consistent with the circumstances, places, and times of his tour of duty in Korea.  

The Veteran's listed military occupational specialty (MOS) number of 4812 (which includes Heavy Machine Gunner, Heavy Mortar Ammunition Corporal, or Heavy Mortar Gunner or Crewman), unit assignments, and the available history of his unit during this period suggest that the Veteran likely experienced events/circumstances that presented actual or threatened death/serious injury.  What is more the Veteran's account of these experiences has remained generally consistent and there is no clear and convincing evidence counter to his account of in-service experiences.  The Veteran's account of his in-service stressors is therefore credible, and given the other evidence of record, the Board finds that his claimed in-service stressors have been sufficiently confirmed.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010); 38 C.F.R. § 3.304(f) (2010).

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between this confirmed stressor and any acquired psychiatric disorder, currently diagnosed as a major depressive disorder and PTSD.  

A March 2007 VA psychiatric treatment record documents the Veteran's psychiatric symptoms.  As part of detailing the Veteran's psychiatric history, the VA psychologist noted the Veteran's account of his service in Korea, to include the death of a fellow service-member during combat operations, witnessing the casualties following an enemy attack, and fearing for his own safety.  The VA psychologist further detailed the nature, extent and severity of the Veteran's current psychiatric symptoms, ultimately assessing the Veteran with chronic PTSD.   In a January 2008 treatment note, the same VA provider listed an assessment of PTSD that has somewhat regressed but still remained stable. 

The Veteran was provided a VA examination in connection with his claim, in July 2008.  Upon detailing the Veteran's account of psychiatric symptoms, to include in-service stressors, the VA examiner indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and diagnosed a major depressive disorder.  To support this provided diagnosis, the VA examiner provided an April 2009 supplemental opinion, stating that, although the Veteran's psychiatric treatment records reflected his diagnosis of PTSD, some records indicated a diagnosis by history, "meaning there were no recent active symptoms of PTSD present that day."  While specifically noting that the Veteran met the DSM-IV stressor criterion, the examiner again indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD but did list an Axis I diagnosis of major depressive disorder.

In February 2009, the Veteran was hospitalized at a VA facility, due to his psychiatric condition.  At this time, the VA physician noted an increase in the Veteran's PTSD symptoms and indicated that the Veteran was "re-experiencing images of the [Korean] war."  The VA physician further opined that the Veteran's depressive symptom were likely an exacerbation of diagnosed PTSD.  Upon discharge, the Veteran's noted Axis I diagnoses were PTSD and a major depressive disorder.  

As an initial matter, the Board finds the Veteran's account of in- and post-service psychiatric symptomatology to be competent and credible.  Indeed, to the extent the Veteran statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  Although his service treatment records are negative for any in-service psychiatric symptoms and/or treatment, the Veteran has provided a consistent account of psychiatric symptoms and the Board, as previously noted, finds that his claimed in-service stressors have been sufficiently confirmed, pursuant to 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical evidence addressing the determinative matter at hand tends to weigh in favor of the Veteran's claim.  Particularly, in March 2007, a VA psychologist diagnosed the Veteran with PTSD and clearly related such diagnosis to confirmed in-service stressors.  A February 2009 VA hospitalization record also reflects a VA physician's reliance on the Veteran's account of in-service stressors to support a diagnosis of PTSD.  Importantly, the Board finds these treatment records to reflect clear medical reasoning and analysis to support the provided opinions and diagnoses, as well as adequate consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds the March 2007 and February 2009 VA psychologist's opinions to provide highly probative evidence in favor of the Veteran's claim.  

The Board acknowledges the February 2009 VA examination report and April 2009 supplemental opinions do not reflect the Veteran's diagnosis with PTSD; however, the VA examiner's opinion, at least arguably, supports the Veteran's claim.  In recounting and explaining the Veteran's numerous psychiatric treatments and hospitalization, the VA examiner highlighted treatment records diagnosing the Veteran with PTSD "by history," and reasoned this was an indication that "active PTSD symptoms were not present that day."  At a minimum, this reasoning suggests that PTSD symptoms may not have been present at the time of the February 2009 VA examination or at the time of the referenced VA treatments but possibly were at some point prior to the present adjudication of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Given the aforementioned reasoning, the Board finds the April 2009 VA examiner's opinion to provide, at least minimal, evidence in favor of the Veteran's claim.

In sum, the Veteran's claimed in-service stressor has been sufficiently confirmed and he has been diagnosed with PTSD on multiple occasions.  Moreover, the most probative medical evidence of record relates diagnosed PTSD to the Veteran's military service, to include his confirmed stressor.  The Board concedes that further inquiry could be undertaken with the view towards additional development of this service connection claim so as to obtain additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue, and for the reasons previously outlined, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, the criteria to establish service connection for PTSD have been met, and to this extent, the Veteran's claim is granted.  

As an aside, though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.

In the present matter, the Board has granted the Veteran's service connection claim for PTSD; however, the claims folder also documents a diagnosed major depressive disorder.  As previously indicated, the Veteran has provided, what the Board finds to be, a credible account of in- and post-service psychiatric symptomatology, following his service in the Korea.  Additionally, the July 2008 VA examination report, February 2009 VA hospitalization record and April 2009 supplemental VA examination opinion respectively reflect at least arguable opinions from VA medical professionals that the Veteran's psychiatric symptoms had their onset after his deployment, likely persisted since separation and/or are aggravated by his PTSD.  When it is not possible to separate the effects of the service connected condition versus a non-service connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Given that there is no competent evidence of record distinguishing the symptoms between PTSD and a major depressive disorder, the Board finds service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder and PTSD, and the claim is granted to this extent.

Service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder and PTSD, is granted.



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


